Title: To John Adams from J. C. Champagne, 14 April 1778
From: Champagne, J. C.
To: Adams, John


     
      Sir
      Blaye 14 April 1778
     
     Beg leave to Congratulate you on your Safe Arrival to Paris and on the Satisfactory Reception you must have met-with at our Court. I hope you Enjoy good health Such as I Sincerely wish you and your Dear Chield my particullar Attachment for you and to all the Noble Heads of your Cawse is Inexplicable, Shall Never Cease my Vows to the Lord for the Preservation of your Healths and the Success of the United States Arms. God Send us all Peace and Tranquillity. I remain with the most Respectfull Sentiments, sir Your Assured & most Devowed huml Servant
     
      J. C. Champagne Ainé
     
     
      P.S. Mr. John Bonfield and two houses More are doing all they Can to depraive me of American Buisness down here, no Man Certainly is fitter for it or Can be a more faithfull Wellwisher of their Cawse than the Writer, (but who is he that has not his troubles) however I have hitherto transacted all what has offer’d and hope that my Principles and Abillitys will Spake for it Self. Some take Great Peans to make me Out an English man others an Irish man, the fact is that I am a french man from Generation to Generation my Rank here is as a Magistrat of this town Voted by a patent of his Magesty Louis the 15th. dated 16. October 1773. &c. Beg leave to present you the Above for Your Government. Captain Tucker is for Employing me Comming Down. Mr. Bonfield to the Contrary is Using all means possible he should not, one word from you to Captain Tucker would Settle it.
     
    